                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE


                                               )
                                               )
                                               )
  IN RE: CASE REASSIGNMENTS                    )
                                               )
                                               )
                                               )
                                               )
                                               )


                                            ORDER



        Pursuant to 28 U.S.C. § 137, the following civil actions are hereby REASSIGNED to the

 Honorable R. Leon Jordan, United States District Judge:

   Case No.           Case Name
   3:18-cv-129        Hernandez v. United States
   3:19-cv-145        Smith v. United States
   3:20-cv-102        Lane v. Anderson County, Tennessee et al
   3:20-cv-275        Campbell v. Tennessee Department of Correction et al
   3:20-cv-326        Reeves v. Tony Parker et al
   3:20-cv-413        Clark-Bey v. Boyd
   3:20-cv-430        Wagner v. Loza et al
   3:20-cv-481        Hickey v. Clinical Solutions
   3:20-cv-490        Ballew v. Knox County Sheriff's Office et al
   3:20-cv-491        Houston v. Kidd et al
   3:20-cv-494        Washington v. Lawson
   3:20-cv-503        Blackman v. Kidd et al


        SO ORDERED.


                                            /s/ Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            CHIEF UNITED STATES DISTRICT JUDGE



Case 3:20-cv-00430-RLJ-HBG Document 13 Filed 01/13/21 Page 1 of 1 PageID #: 58
